Order entered March 12, 2018




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-17-00599-CR

                               KIERON ALEXANDER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F15-75823-I

                                           ORDER
        Before the Court is appellant’s March 7, 2018 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief received on March 8th timely filed as

of the date of this order.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE